EXHIBIT 10.62
APPLIED MATERIALS, INC.
APPLIED INCENTIVE PLAN

 



--------------------------------------------------------------------------------



 



APPLIED MATERIALS, INC.
APPLIED INCENTIVE PLAN
1. ESTABLISHMENT AND PURPOSE
     Applied Materials, Inc. (the “Company”), is establishing the Applied
Materials, Inc. Applied Incentive Plan (the “Plan”) effective as of December 8,
2008. The Plan represents the merger of both the Applied Materials, Inc. Global
Executive Incentive Plan, (the “EIP”) and the Applied Materials, Inc. Global Key
Contributor Incentive Plan (the “KCIP”) into the Plan, and the Plan supersedes
the EIP and KCIP in their entirety. The Plan is intended to increase shareholder
value and the success of the Company and its affiliates by motivating Plan
participants to perform to the best of their abilities, and to achieve and even
exceed the Company’s objectives. The Plan’s goals are to be achieved by
providing Plan participants with the potential to receive incentive awards based
on their meeting or exceeding performance goals set for them, their business
units, and/or the Company.
2. DEFINITIONS
     The following terms will have the following meanings unless a different
meaning is plainly required by the context:
     2.1. “Committee” means the Company’s Chief Executive Officer (the “CEO”) or
a committee of one or more employees or other individuals appointed by the CEO
to administer the Plan. Notwithstanding the foregoing, in the case of a
Section 16 Officer, “Committee” means the HRCC.
     2.2. “Company” means Applied Materials, Inc., a Delaware corporation.
     2.3. “Disability” means a Participant’s disability occurring during a Plan
Year for which the Participant actually receives benefits under a
Company-sponsored long-term disability plan.
     2.4. “HRCC” means the Human Resources and Compensation Committee of the
Board of Directors of the Company.
     2.5. “Participant” means, as to any Plan Year, an employee of the Company
or its affiliate who (a) is in Grade 38, 39, x50 through Senior Executive, or
x70 through x72, or (b) is in Grade 37 and participated in the KCIP as a Grade
37 during the Company’s 2008 fiscal year. Notwithstanding the foregoing, the
Committee, in its sole discretion, may determine that an otherwise eligible
employee will not be a Participant in the Plan for a given Plan Year.
     2.6. “Payable Award” means the award, if any, payable to a Participant
under the Plan for a Plan Year.
     2.7. “Payout Formula” or “Payout Formulae” means, as to any Plan Year, the
formula, or formulae or payout matrix established pursuant to Section 3.3 to
guide the determination of

 



--------------------------------------------------------------------------------



 



any Payable Awards to be paid to Participants for that Plan Year. The formula or
matrix may differ from Participant to Participant and may differ from Plan Year
to Plan Year.
     2.8. “Performance Goals” means the financial and/or operational goals
applicable to a Participant for a Plan Year. Performance Goals may differ from
Participant to Participant and may differ from Plan Year to Plan Year.
     2.9. “Plan” means the Applied Materials, Inc. Applied Incentive Plan as set
forth in this instrument and as hereafter amended from time to time.
     2.10. “Plan Year” means the fiscal year of the Company.
     2.11. “Retirement” means, with respect to any Participant, a termination of
his or her employment with the Company and all of its affiliates after:
(a) obtaining at least sixty (60) years of age and whose age plus Years of
Service with the Company is not less than seventy (70) or (b) obtaining at least
sixty-five (65) years of age.
     2.12. “Section 16 Officer” means an employee of the Company or its
affiliate who is subject to Section 16 of the Securities Exchange Act of 1934,
as amended.
     2.13. “Senior Executive” means, as to any Plan Year, an officer of the
Company with grade level x10 and above, but excluding any officer selected by
the HRCC to participate in the Applied Materials, Inc. Senior Executive Bonus
Plan for that Plan Year.
     2.14. “Years of Service” means the number of months (or a fraction thereof)
from a Participant’s latest hire date with the Company or its affiliate to the
date in question, divided by twelve (12). The Participant’s latest hire date
will be determined after giving effect to the non-401(k) plan principles of
North American Human Resources Policy No. 2-06, Re-Employment of Former
Employees/Bridging of Service, as such policy may be amended or superseded from
time to time.
3. PARTICIPATION AND DETERMINATION OF AWARDS
     3.1. Participation. All eligible Participants will be automatically
enrolled in the Plan each Plan Year; provided, however, that an individual who
first becomes a Participant after the first business day following August 1st of
a Plan Year may not be enrolled in the Plan for that Plan Year. Participation in
the Plan is mandatory for any eligible Participants. Notwithstanding the
foregoing, the Committee, in its sole discretion, may determine that an
otherwise eligible employee will not be a Participant in the Plan for a given
Plan Year. Accordingly, a Participant who participates in the Plan in a given
Plan Year is not in any way guaranteed or assured of participation in the Plan
in any subsequent Plan Year. Unless otherwise determined by the Committee, a
Participant in this Plan is not eligible for any other Company incentive plan,
including, but not necessarily limited to, milestone plans, profit sharing
plans, etc.
     3.2. Determination of Performance Goals. The Committee, in its sole
discretion, will establish written Performance Goals for each Participant for
the Plan Year.

2



--------------------------------------------------------------------------------



 



     3.3. Determination of Payout Formula or Formulae. The Committee, in its
sole discretion, will establish a Payout Formula or Payout Formulae for purposes
of serving as a guide for determining any Payable Awards. Each Payout Formula
will (a) be in writing, (b) be based on a comparison of actual performance
against the Performance Goals, (c) suggest a target Payable Award based on the
assumption that the Performance Goals are met, and (d) set a maximum Payable
Award.
     3.4. Determination of Payable Awards. After the end of each Plan Year, the
Committee will determine the extent to which each Participant exceeded,
achieved, or missed his or her Performance Goals for the Plan Year. The Payable
Award for each Participant, if any, will be determined by the Committee, in its
sole discretion, with reference to the applicable Payout Formula.
Notwithstanding any contrary provision of the Plan, the Committee, in its sole
discretion, may increase, reduce, pro-rate or eliminate a Participant’s Payable
Award based on whatever factors it deems relevant. The fact that a Participant
achieved or exceeded his or her Performance Goals will not, in any respect,
guarantee that the Participant will receive any Payable Award or any specific
amount of Payable Award. As a result, a Participant has no right or entitlement
to any Payable Award unless and until the Committee, in its sole discretion, has
determined the Payable Award with respect to the Participant. A Participant will
be eligible for consideration for a Payable Award if, during the Plan Year, the
Participant terminates employment with the Company and its affiliates on account
of Retirement, Disability or death. If a Participant’s employment with the
Company and its affiliates terminates prior to the end of the Plan Year for any
reason other than Retirement, Disability, or death, he or she will not be
entitled to the payment of a Payable Award for the Plan Year. A Participant may
not be entitled to a Payable Award if he or she receives a written or final
warning or is placed on a Performance Improvement Plan (“PIP”) during the Plan
Year, in the discretion of the Committee.
4. PAYMENT OF AWARDS
     4.1. Right to Receive Payment. Each Payable Award will be paid solely from
the Company’s general assets. Nothing in this Plan will be construed to create a
trust or to establish or evidence any Participant’s claim of any right other
than as an unsecured general creditor with respect to any payment to which he or
she may be entitled.
     4.2. Form of Payment. Any Payable Award under the Plan will be paid in
cash, or its equivalent, in a single lump sum.
     4.3. Timing of Payment. Any Payable Award under the Plan will be paid as
soon as administratively practicable after such Payable Award has been
determined by the Committee, but in no event will such payment be made later
than the fifteenth (15th) day of the third (3rd) month after the end of the Plan
Year to which the Award relates. However, in the case of any Participant who is
on a Company-approved personal leave of absence on the last day of the Plan
Year, the Payable Award, if any, will not be paid until the Participant has
returned to work for at least 90 consecutive days following his or her return
from the leave of absence (the “90-Day Service Period”), in which case, the
Payable Award, if any, will be paid as soon as administratively practicable
after the completion of the 90-Day Service Period, but in no event will such
payment be made later than the fifteenth (15th) day of the third (3rd) month
immediately following the later of (a) the end of the Plan Year in which the
90-Day Service Period is

3



--------------------------------------------------------------------------------



 



completed; or (b) the end of the Participant’s taxable year in which the 90-Day
Service Period is completed. Notwithstanding the foregoing, the Committee may,
in its sole discretion, determine that the 90-Day Service Period will be waived
for any reason, including, but not limited to, with respect to an employee who
terminates during such 90-Day Service Period by reason of such individual’s
Retirement, Disability or death. If the 90-Day Service Period is waived with
respect to any individual, the Payable Award, if any, will be paid as soon as
administratively practicable after such waiver, but in no event will such
payment be made later than the fifteenth (15th) day of the third (3rd) month
immediately following the later of (a) the end of the Plan Year in which the
90-Day Service Period is waived; or (b) the end of the Participant’s taxable
year in which the 90-Day Service Period is waived.
     4.4. Taxes. Each Payable Award will be paid net of all applicable tax
withholding and deductions.
     4.5. Payment in Event of Participant’s Death. If a Participant is deceased
at the time a Payable Award is payable, then the Award will be paid to the
Participant’s estate or to the beneficiary or beneficiaries entitled thereto
under the intestacy laws governing the disposition of the Participant’s estate.
     4.6. Payment Through Affiliate. Payable Awards may be paid, in the
Committee’s discretion, through the Company or any of its affiliates.
5. ADMINISTRATION
     5.1. Committee is the Administrator. The Plan will be administered by the
Committee.
     5.2. Committee Authority. The Committee has all powers and discretion to
administer the Plan and to control its operation, including, but not limited to,
the power and discretion to (a) select Participants and make other
determinations under Section 3; (b) make Plan rules and regulations to address
any situation or condition not specifically provided for by the Plan; and
(c) interpret the provisions of the Plan and any Payable Awards. Any
determination, decision or action of the Committee (or any delegate of the
Committee) in connection with the construction, interpretation, administration
or application of the Plan will be final, conclusive, and binding upon all
persons, and will be given the maximum possible deference permitted by law.
     5.3 Delegation by the Committee. The Committee, in its sole discretion and
on such terms and conditions as it may provide, may delegate all or part of its
authority and/or powers under the Plan to one or more officers or other
employees of the Company or its affiliates; provided, however, that any
decision, action or determination under the Plan by any such delegate of the
Committee will be subject to review and change by the Committee, in its sole
discretion. Notwithstanding the foregoing, the Committee may not delegate its
authority and/or powers under the Plan with respect to Section 16 Officers.

4



--------------------------------------------------------------------------------



 



6. GENERAL PROVISIONS
     6.1. Nonassignability. A Participant will have no right to assign or
transfer any interest under this Plan.
     6.2. No Effect on Employment. The Plan, participation in the Plan, and
administration of the Plan do not confer any right upon any Participant for the
continuation of his or her employment with the Company or its affiliates for any
Plan Year or any other period. A Participant’s employment with the Company or
its affiliates is fully terminable at will. The Company and its affiliates
expressly reserve the right, which may be exercised at any time and without
regard to when during a Plan Year such exercise occurs, to terminate any
Participant’s employment with or without cause, and to treat him or her without
regard to the effect that such treatment might have upon him or her as a
Participant.
     6.3. No Individual Liability. Neither the Committee, nor any member of the
Committee, nor any delegate of the Committee, nor any member of the HRCC will be
liable for any determination, decision or action made or taken in good faith
with respect to the Plan or any Payable Award under the Plan.
     6.4. Integration. The Plan as stated in this document is the complete
embodiment of the terms and conditions of the Plan and supersedes any prior
versions of the Plan and any prior or contemporaneous agreements, promises, or
representations concerning the subject matter of the Plan.
     6.5. Amendment or Termination. The Committee or the HRCC may amend or
terminate the Plan at any time and for any reason by a written amendment. No
individual director, officer, or employee, regardless of his or her position at
the Company or its affiliates, otherwise has the power to amend or alter the
terms and conditions of the Plan, whether he or she purports to do so verbally
or in writing.
     6.6. Arbitration. Any dispute arising from, or related to, this Plan will
be settled pursuant to the Applied Materials, Inc. Arbitration Policy.
     6.7. Severability; Governing Law. If any provision of the Plan is found to
be invalid or unenforceable, such provision will not affect the other provisions
of the Plan, and the Plan will be construed in all respects as if such invalid
provision had been omitted. The provisions of the Plan will be governed by and
construed in accordance with the laws of the State of California, with the
exception of California’s conflict of laws provisions.

5



--------------------------------------------------------------------------------



 



EXECUTION
     IN WITNESS WHEREOF, Applied Materials, Inc., by its duly authorized
officer, has executed the Plan document effective as of December 8, 2008.

            APPLIED MATERIALS, INC.
      By   /s/ Ron Miller        Ron Miller        Corporate Vice President,
Global Rewards   

6



--------------------------------------------------------------------------------



 



         

TABLE OF CONTENTS

                              Page   1.    
ESTABLISHMENT AND PURPOSE
    1          
 
          2.    
DEFINITIONS
    1          
 
               
2.1. “Committee”
    1          
2.2. “Company”
    1          
2.3. “Disability”
    1          
2.4. “HRCC”
    1          
2.5. “Participant”
    1          
2.6. “Payable Award”
    1          
2.7. “Payout Formula”
    1          
2.8. “Performance Goals”
    2          
2.9. “Plan”
    2          
2.10. “Plan Year”
    2          
2.11. “Retirement”
    2          
2.12. “Section 16 Officer”
    2          
2.13. “Years of Service”
    2          
 
          3.    
PARTICIPATION AND DETERMINATION OF AWARDS
    2          
 
               
3.1. Participation
    2          
3.2. Determination of Performance Goals
    2          
3.3. Determination of Payout Formula or Formulae
    3          
3.4. Determination of Payable Awards
    3          
 
          4.    
PAYMENT OF AWARDS
    3          
 
               
4.1. Right to Receive Payment
    3          
4.2. Form of Payment
    3          
4.3. Timing of Payment
    3          
4.4. Taxes
    4          
4.5. Payment in Event of Participant’s Death
    5          
4.6. Payment Through Affiliate
    5          
 
          5.    
ADMINISTRATION
    4          
 
               
5.1. Committee is the Administrator
    4          
5.2. Committee Authority
    4          
5.3. Delegation by the Committee
    4          
 
          6.    
GENERAL PROVISIONS
    5          
 
               
6.1. Nonassignability
    5          
6.2. No Effect on Employment
    5          
6.3. No Individual Liability
    5          
6.4. Integration
    5          
6.5. Amendment or Termination
    5          
6.6. Arbitration
    5  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(cont’d)

                              Page        
6.7. Severability; Governing Law
    5          
 
        EXECUTION     6  

-ii-